
	

113 HR 5437 IH: Tumacacori Highlands Wilderness Act
U.S. House of Representatives
2014-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5437
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2014
			Mr. Grijalva introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To expand the Pajarita Wilderness and designate the Tumacacori Highlands Wilderness in Coronado
			 National Forest, Arizona, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Tumacacori Highlands Wilderness Act.
		2.Expansion of Pajarita Wilderness, Coronado National Forest, Arizona
			(a)ExpansionSection 101(a)(17) of the Arizona Wilderness Act of 1984 (Public Law 98–406; 98 Stat. 1487; 16
			 U.S.C. 1132 note) is amended by inserting after 1984, the following: and which comprise approximately 13,300 acres, as generally depicted on a map entitled Proposed Tumacacori Highlands Wilderness and Pajarita Wilderness Addition and dated February 18, 2009,.
			(b)Map and legal descriptionAs soon as practicable after the date of the enactment of this Act, the Secretary of Agriculture
			 shall submit a copy of the map referred to in the amendment made by
			 subsection (a) and a legal description of the National Forest System land
			 included in the Pajarita Wilderness by the amendment with the Committee on
			 Energy and Natural Resources of the Senate and the Committee on Natural
			 Resources of the House of Representatives. The map and legal description
			 shall have the same force and effect as if included in the Arizona
			 Wilderness Act of 1984, except that the Secretary may correct clerical and
			 typographical errors in the map and legal description. The map and legal
			 description shall be on file and available for public inspection in the
			 appropriate offices of the Forest Service.
			3.Designation of Tumacacori Highlands Wilderness, Coronado National Forest, Arizona
			(a)DesignationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), certain lands in the
			 Coronado National Forest, Arizona, which comprise approximately 70,000
			 acres, as generally depicted on a map entitled Proposed Tumacacori Highlands Wilderness and Pajarita Wilderness Addition and dated February 18, 2009, are hereby designated as wilderness and, therefore, as a component of
			 the National Wilderness Preservation System, which shall be known as the Tumacacori Highlands Wilderness.
			(b)Map and legal descriptionAs soon as practicable after the date of the enactment of this Act, the Secretary of Agriculture
			 shall submit a copy of the map referred to in subsection (a) and a legal
			 description of the Tumacacori Highlands Wilderness with the Committee on
			 Energy and Natural Resources of the Senate and the Committee on Natural
			 Resources of the House of Representatives. The map and legal description
			 shall have the same force and effect as if included in this Act, except
			 that the Secretary may correct clerical and typographical errors in the
			 map and legal description. The map and legal description shall be on file
			 and available for public inspection in the appropriate offices of the
			 Forest Service.
			4.Administration of wilderness areas
			(a)Covered wilderness areasIn this section, the term covered wilderness area means—
				(1)the National Forest System land included in the Pajarita Wilderness by the amendment made by
			 section 2(a); and
				(2)the Tumacacori Highlands Wilderness designated by section 3(a).
				(b)AdministrationThe Secretary of Agriculture shall manage the covered wilderness area in accordance with the
			 Wilderness Act (16 U.S.C. 1131 et seq.) and this section, except that,
			 with respect to a covered wilderness area, any reference in the Wilderness
			 Act to the effective date of the Wilderness Act shall be deemed to be a
			 reference to the date of the enactment of this Act.
			(c)Valid existing rightsNothing in this section shall affect any valid existing right.
			(d)Buffer zonesAs provided in section 101(d) of the Arizona Wilderness Act of 1984 (Public Law 98–406; 98 Stat.
			 1488), Congress does not intend that designation of a covered wilderness
			 area lead to the creation of protective perimeters or buffer zones around
			 the covered wilderness area. The fact that nonwilderness activities or
			 uses can be seen or heard from areas within a covered wilderness area
			 shall not, of itself, preclude such activities or uses up to the boundary
			 of the covered wilderness area.
			(e)GrazingGrazing of livestock and maintenance of existing facilities related to grazing in a covered
			 wilderness area, where established before the date of the enactment of
			 this Act, shall be permitted to continue in accordance with—
				(1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and
				(2)the guidelines set forth in House Report 96–617 to accompany H.R. 5487 of the 96th Congress.
				(f)Hunting, fish and wildlife
				(1)HuntingNothing in this section or the Wilderness Act (16 U.S.C. 1131 et seq.) shall affect hunting, under
			 applicable State and Federal laws and regulations, within a covered
			 wilderness area.
				(2)JurisdictionAs provided in section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this
			 section or the Wilderness Act shall be construed as affecting the
			 jurisdiction or responsibilities of the State of Arizona with respect to
			 fish and wildlife in the State.
				(3)Wildlife managementManagement activities to maintain or restore fish and wildlife populations and the habitats to
			 support such populations may be carried out within a covered wilderness
			 area, where consistent with the Wilderness Act (16 U.S.C. 1131 et seq.)
			 and other applicable laws.
				(4)Cooperative agreementThe Secretary shall enter into a cooperative agreement with the State of Arizona for management of
			 fish and wildlife within a covered wilderness area. The cooperative
			 agreement shall specify the terms and conditions under which the State or
			 a designee of the State may use wildlife management activities in a
			 covered wilderness area consistent with the Wilderness Act (16 U.S.C.
			 1131 et seq.), and other applicable laws.
				(g)Protection of tribal rightsNothing in this section shall be construed to diminish the existing rights of any Indian tribe.
			 Nothing in this section shall be construed to diminish tribal rights
			 regarding access to Federal lands for tribal activities, including
			 spiritual, cultural, and traditional food gathering activities.
			(h)Military activitiesNothing in this section shall preclude low level overflights of military aircraft, the designation
			 of new units of special airspace, or the use or establishment of military
			 flight training routes over a covered wilderness area.
			(i)Border enforcement and drug interdictionBecause of the proximity of the covered wilderness areas to the United States-Mexico international
			 border, drug interdiction and border enforcement operations are common
			 management actions throughout the area encompassing the covered wilderness
			 areas. This Act recognizes the need to continue such management actions so
			 long as such management actions are conducted in accordance with the
			 Wilderness Act (16 U.S.C. 1131 et seq.) and existing inter-agency
			 agreements.
			(j)Maintenance of existing communications facilitiesThe provisions of the Wilderness Act shall not be construed to prevent—
				(1)the maintenance of communications facilities, in existence on the date of the enactment of this Act
			 and located in a covered wilderness area; or
				(2)limited motorized access to such facilities when nonmotorized access means are not reasonably
			 available or when time is of the essence, subject to such conditions as
			 the Secretary of Agriculture considers to be desirable.
				
